Citation Nr: 1114190	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2009, and a transcript of that hearing is associated with the claims file.  At that time, the Veteran also submitted a written statement in support of his claim, accompanied by a waiver of review of such evidence by the agency of original jurisdiction (AOJ).  Moreover, this evidence had already been submitted and was considered by the AOJ.  As such, the Board may properly consider this evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The Board previously addressed this issue in December 2009, at which point the case was remanded for further development.  As discussed below, the agency of original jurisdiction (AOJ) complied with the remand instructions and, therefore, a further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the Veteran has been diagnosed with alcohol abuse or dependence, which he contends is due to his service-connected PTSD.  See, e.g., March 2010 VA examination report.  Additionally, the Veteran has submitted records concerning an October 2004 stroke and asserts that this condition and his high blood pressure are related to the stress from his PTSD.  See, e.g., attachment to May 2007 substantive appeal (VA Form 9).  None of these conditions are contemplated by the current increased rating claim.  Rather, they constitute separate claims for conditions as secondary to the service-connected PTSD.  

As such, claims for service connection for alcohol abuse or dependence, a stroke, and high blood pressure, all to include as secondary to PTSD, have been raised by the record but not adjudicated by the AOJ.  The Board has no jurisdiction, and they referred to the AOJ for appropriate action.
FINDINGS OF FACT

At all periods during the course of the appeal, the Veteran's PTSD has manifested by occupational and social impairment with reduced reliability and productivity due to symptoms including depression and anxiety (not frequent or severe enough to affect the ability to function independently, appropriately, and effectively), restricted affect, emotional detachment, suspiciousness or hypervigilance, chronic sleep impairment with frequent nightmares and occasional violence during dreams, flashbacks, easy irritability, impaired insight and judgment with one instance of violence due to irritability, mild memory loss, occasional suicidal ideation with no plan or intent, and difficulty in establishing and maintaining romantic relationships; with no evidence of obsessional rituals that interfere with routine activities, abnormal speech patterns, disorientation, hallucinations, delusions, gross impairment in thought processes or communication, grossly inappropriate behavior, homicidal ideation or persistent danger of hurting self or others, neglect of personal appearance or hygiene other than associated with occasional binge drinking, or inability to establish and maintain effective relationships; approximating no more than a 50 percent rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that the U.S. Court of Appeals for Veterans Claims (Veterans Court) has held that, in order to comply with 38 U.S.C.A. § 5103(a), certain specific notice requirements must be met for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  However, the U.S. Court of Appeals for the Federal Circuit subsequently held that only "generic notice," and not "veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Further, the decision of the Veterans Court was vacated insofar as it requires VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.; see also Elliott v. Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum decision) (holding that the failure to inform the claimant of specific criteria in diagnostic codes or of potential "daily life" evidence was not a notice defect and, instead, determining whether sufficient "generic notice" was provided).

In this case, the Veteran was advised in September 2005, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  He was specifically advised that the evidence must show that his PTSD has increased in severity, examples of types of lay or medical evidence that would substantiate such claim, and that he should provide any VA or private treatment records or provide sufficient information to allow VA to obtain such records.  In November 2008, the Veteran was further notified of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Additionally, although no longer strictly required, the Veteran was notified in accordance with Vazquez-Flores v. Peake in May 2008.  The timing defect as to these letters was cured by the subsequent readjudication of the claim, including in a January 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as well as Vazquez-Flores v. Shinseki, in view of the fact that any notice defects did not affect the essential fairness of the adjudication of the Veteran's claim.

The Board notes that the undersigned VLJ did not explain the bases of the prior determination concerning the rating for PTSD, or suggest the submission of evidence that may have been overlooked, during the Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  However, the VLJ asked specific questions in an attempt to obtain evidence to establish the severity of the Veteran's current symptoms and substantiate this claim, and the Veteran discussed his symptoms in detail.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  As such, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.

With regard to the duty to assist, service treatment records and post-service treatment records have been obtained and considered.  The Veteran denied receiving any disability benefits from the Social Security Administration during the Travel Board hearing.  Concerning post-service treatment records, the claims file includes a portion of records from Kaiser Permanente and a VA Vet Center, as well as letters summarizing prior treatment from VA Vet Center providers and a private provider.  The AOJ was directed in the prior remand to obtain any outstanding treatment records from these facilities, after obtaining any necessary authorizations.  The VA Vet Center is a separate entity from VA treatment facilities, and a written authorization from the Veteran is required to obtain such records.  Although treatment records were obtained from the VA Vet Center in 2006 without such authorization, an authorization is now required.  Accordingly, in January 2010, the AOJ requested the Veteran to complete and return the necessary authorization forms to allow VA to obtain any pertinent, outstanding records from Kaiser Permanente and the VA Vet Center.  As the Veteran did not respond to this request, no such records could be requested or obtained.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  In light of the Veteran's failure to cooperate, this remand directive was satisfied, and all reasonable efforts have been made to obtain evidence that could possibly substantiate his claim.  Moreover, the claims file includes two months of treatment records from the Vet Center, letters from Vet Center providers summarizing his symptoms, and a letter from a private couples' therapy counselor.  Additionally, the Veteran was afforded VA examinations in connection with his current claim in January 2006 and March 2010.  The Veteran has also submitted lay statements, including an email to his Vet Center provider, and testimony at an October 2009 Travel Board hearing.

Additionally, the Veteran was afforded VA examinations pertaining to his PTSD in January 2006 and March 2010, in compliance with the remand instructions.  Although the claims file was not provided for review prior to the most recent examination, the examiner issued an addendum to his  report upon review of the claims file.  The examiner identified the nature and severity of all current manifestations of the Veteran's service-connected PTSD, to include the impact such disability has on his employability, and provided supporting rationale for all opinions expressed, as directed in the prior remand.  Moreover, neither the Veteran nor his representative have argued that the VA examinations are inadequate for rating purposes, and a review of the examination reports reveals no inadequacies.

Accordingly, the remand directives were completed, and no further development is necessary for a fair adjudication of the Veteran's claim.  A further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.



II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  

Here, the Veteran filed a claim for a rating in excess of 50 percent for PTSD in July 2005.  The evidence reflects that he has received regular group therapy relating to his PTSD, intermittent individual counseling, counseling through work for alcohol abuse, and couples' therapy over the course of the appeal.  As noted above, the Veteran did not provide authorizations to allow VA to obtain his complete treatment records.  However, the claims file includes two months of treatment records from the Vet Center, letters from Vet Center providers summarizing his symptoms, and a letter from a private couples' therapy counselor.  Additionally, the Veteran was afforded VA examinations in connection with his current claim in January 2006 and March 2010.  The Veteran has also submitted lay statements, including an email to his Vet Center provider, and testimony at an October 2009 Travel Board hearing.

A thorough review of all evidence of record reveals that the Veteran's symptoms of PTSD have been essentially the same throughout the appeal.  Indeed, he reported at the March 2010 VA examination that his symptoms vary in severity from being "under control" or 0 to "extremely distressing" or 10, and that they have been "about the same" since he was last evaluated for compensation purposes.  

In particular, the Veteran's primary complaints have been chronic sleep impairment with frequent nightmares and an inability to maintain romantic relationships with women.  He states that a previous marriage ended because he would accidentally hit his wife while dreaming, which caused her to sleep with the children and eventually caused too much emotional strain.  This also caused problems in a subsequent romantic relationship.  The Veteran reported one instance where he had a physical altercation and threatened to kill this second woman because she would not move out of his house when he told her they could not live together due to his PTSD symptoms.  This romantic relationship continued for several more months, and they participated in couples' therapy, but the relationship eventually ended.

The Veteran has continued to have feelings of anger and guilt, as well as flashbacks, related to traumatic experiences during service in Vietnam.  He is easily irritated, hypervigilant or suspicious, easily startled, and anxious.  He avoids situations that may provoke irritability, as well as war-related topics in conversations and on the radio or television.  The Veteran has been noted to be emotionally distant, and he has had occasional restricted affect and depression, which he relates to sadness at being unable to have a relationship with any woman other than his daughter.  See, e.g., October 2009 hearing transcript; March 2010 VA examination report.

The Veteran was noted to have impaired judgment during the January 2006 and March 2010 VA examinations.  He also reported some mild memory loss since his stroke in 2004 (as documented by medical records) at the most recent VA examination, and the examiner observed some mild forgetfulness and repetition.  As such, the examiner opined that there was possibly some ongoing mild cognitive impairment.  However, there has been no evidence of memory loss of names or place of work, gross impairment in thought processes or communication, disorientation, or abnormal speech pattern throughout the appeal, due to PTSD or otherwise.  There is also no evidence of obsessional rituals or grossly inappropriate behavior.

Further, the Veteran has been able to establish and maintain effective relationships, although with some difficulty.  Concerning work relationships, the Veteran has denied socializing with his coworkers, but he gets along with them while at work.  The Board notes that the Veteran has reported arriving late to work and/or missing work as much as one day per week because he does not feel clear-headed at work.  See August 2005 letter from Veteran to R.F. at Vet Center; August 2006 letter from W.C. at Vet Center.  However, while the Veteran previously changed jobs frequently, he has been employed continuously in his current position as a construction inspector for over 18 years.  He works alone doing inspections for the majority of the day, but he participates in weekly staff meetings with no reported difficulties.  

Concerning family and social relationships, although the Veteran has difficulty relating to women romantically, he is very close to his daughter.  She lived with him until she was about 30, or in late 2005 or early 2006, when she moved out to get married, then had her own daughter, whom the Veteran sees frequently.  The Veteran also has friends and sees people regularly outside of his family.  In addition, he engages in hobbies of jogging, playing guitar, and singing, although not as much as previously due to being tired after working 10-12 hours a day and chronic sleep impairment.  The Veteran denied being a member of any organizations or spiritual groups during the March 2010 VA examination.  However, Vet Center treatment records dated in September and October 2006 note that he was deeply involved in Latino activism, city politics, and union activities, and he was going to travel to Venezuela soon to help monitor presidential elections for about two months.

The Board notes that the Veteran's couples' therapist indicated in a July 2006 letter that his continued participation in a PTSD recovery group at the VA Vet Center is critical.  This is consistent with the limited treatment records available from that facility, as well as the Veteran's report during the March 2010 VA examination that his therapy sessions through the Vet Center and work had been helpful.

Based on all lay and medical evidence of record, the Board finds that the Veteran has occupational and social impairment with reduced reliability and productivity due to PTSD symptoms, approximating no more than a 50 percent rating during any period of the appeal.  In making this determination, the Board acknowledges some symptoms that are contemplated by the higher ratings for mental disability.  

In particular, as noted above, the Veteran has reported one incidence of violence due to irritability, which was directed toward his girlfriend at the time.  Similarly, a provider at the Vet Center stated in an August 2006 letter that the Veteran's current intimate relationship was so fraught with conflict that police intervention had been necessary.  However, the Veteran has repeatedly denied any homicidal ideation or any other episodes of violence, other than in his sleep due to nightmares, as opposed to from impaired judgment or irritability.  See, e.g., October 2009 hearing transcript, March 2010 VA examination report.  As such, he does not present a persistent danger of hurting others.  Further, it does not appear that any violent episodes while awake were directly related to his PTSD symptoms, as opposed to alcohol abuse.  In this regard, a couples' therapist noted in a July 2006 letter that the Veteran's alcohol abuse was related to safety issues within the relationship with that prior girlfriend.

The Veteran has also reported that he does not shower or eat when he binge drinks, meaning that he drinks alcohol for several days straight over a weekend, or until he has to report to work next.  See, e.g., August 2005 letter to Vet Center provider R.F.; October 2009 hearing transcript; March 2010 VA examination report.  However, there is no indication that the Veteran neglects his personal appearance, hygiene, or any other activities of daily living other than when binge drinking.  As noted in the introduction section, alcohol or substance abuse is not currently service-connected, but has been referred to the AOJ for appropriate action.  As such, any symptoms due to alcohol abuse are not for consideration in determining the proper rating for PTSD. 

The Board further notes some evidence of suicidal ideation.  In an August 2005 letter to one of his Vet Center therapists, the Veteran stated that he works long hours because he thinks of suicide if he is not doing anything, but these thoughts do not last long, and he focuses on his family and friends to get rid of them.  Similarly, the Veteran testified during the October 2009 Travel Board hearing that he often has suicidal tendencies, and he thinks of his daughter and family for relief from those thoughts.  During the March 2010 VA examination, he denied any recent suicidal ideation and any history of suicidal attempts.  As such, there is no indication of suicidal plan or intent, or that the Veteran is a persistent danger to himself.    

Additionally, the Board observes that the Veteran has been assigned GAF scores of 42 and 45 during the course of the appeal.  In particular, the Veteran's provider at the Vet Center, R.F., assigned a GAF of 45 in July 2005, stating that the Veteran has considerable problems in sustaining relationships and is also impaired work.  Similarly, the January 2006 VA examiner assigned a GAF of 42 based on PTSD symptoms alone.  This examiner summarized that the Veteran's disability has affected his relationships and social functioning, and that he was currently employed but functioning marginally.  A GAF score of 41 to 50 generally indicates serious symptoms or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  However, the Veteran has been steadily employed for many years, and he has significant relationships, including both family and friends.

In contrast, the March 2010 VA examiner assigned a GAF of 55, noting that the Veteran's PTSD symptoms were moderate based on psychometric data, and that his primary symptoms were intrusive experiences, insomnia, avoidance, and difficulties in interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See id.  The March 2010 examiner summarized that the Veteran has had relative stability in employment, as well as routine responsibilities of self care, physical health, social interpersonal relationships, and recreation and leisure pursuits.  Although the Veteran has had difficulties with interpersonal relationships, these symptoms have not significantly impact his employment.  In this regard, the Veteran has maintained steady employment for 18 years, with occasional decrease in work efficiency due to manifestations of PTSD, but generally satisfactory employment functioning.  Further, the effects of the Veteran's PTSD on his social functioning have been limited to difficulties in interpersonal relationships with women, as he reported good relationships with both friends and family members.  In an addendum report, the March 2010 VA examiner stated that there was no change in the GAF or any other aspects of his initial report upon review of the claims file.  

The March 2010 VA examiner's statements concerning the Veteran's PTSD symptoms throughout the appeal are generally consistent with the other lay and medical evidence of record, as summarized above.  As such, the Board finds that the GAF score of 55, for moderate symptoms or difficulties, more accurately reflects the severity of the Veteran's disability.  Moreover, the GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

Accordingly, based on the lay and medical evidence as a whole, although the Veteran has manifested some symptoms of PTSD that are contemplated by a higher rating, the Board finds that his overall disability picture most nearly approximates a 50 percent disability rating.  See 38 C.F.R. § 4.7.  The Board has considered all potentially applicable rating codes and finds no basis upon which to assign a higher rating under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not warranted, as the manifestations of the Veteran's PTSD have been relatively consistent throughout the appeal, and any fluctuations do not meet the criteria for a higher rating.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate the disability picture.  Moreover, there are no related factors such as marked interference with employment or frequent periods of hospitalization due to bilateral hearing loss.  In this regard, the Veteran has denied any specific psychiatric hospitalization, as opposed to treatment for alcohol abuse.  While the Veteran's PTSD does affect his employment, including through missed days, such interference is addressed by the rating schedule.  The percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran reported at the March 2010 VA examination that he had been continuously employed for approximately 18 years, and there is no indication that he is unemployable due to his PTSD.  As such, a claim for a TDIU has not been raised.  

The preponderance of the evidence is against a rating in excess of 50 percent for PTSD at any time during the appeal.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


